SECOND AMENDMENT TO LETTER AGREEMENT


This Second Amendment to the Letter Agreement (this “Amendment”), is made and
entered into as of December 24, 2008, by and among IXI MOBILE (R&D) LTD., an
Israeli limited liability company, (the “Company”) IXI MOBILE, INC., a Delaware
corporation (the “Parent Guarantor”), and SOUTHPOINT MASTER FUND LP (the
“Lender").  The parties hereby agree as follows:


RECITALS


WHEREAS, the Company, the Parent Guarantor and the Lender have previously
entered into that certain Letter Agreement dated as of March 28, 2007, and a
First Amendment thereto dated as of March 28, 2008 (collectively the “Letter
Agreement”); and


WHEREAS, The parties acknowledge that as of November 30, 2008, the principal
plus accrued interest owed to the Lender totals $2,489,568 (“Loan Amount”).


WHEREAS, the parties now wish to further amend the Letter Agreement as set forth
in this Amendment.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereby agree as follows:


Unless otherwise defined below, all capitalized terms herein shall have the
meanings assigned to such terms in the Letter Agreement.


1.           Amendment of the Letter Agreement.
 
1.1            The following section shall be inserted into the Letter Agreement
after section 1.4:
 
"1.5. Conversion.
(a)           Lender shall have the option to convert its respective outstanding
Loan Amount and accrued and unpaid interest (the "Conversion Amount") pursuant
to this Agreement, into such number of fully paid and non-assessable shares of
the Parent Guarantor's Preferred Stock, par value $0.0001 per share (“IXI
Stock”) as determined by dividing (A) Lender's Conversion Amount by (B) $34.50,
appropriately adjusted for stock dividends, stock splits and other
recapitalizations subsequent to the date of the Parent Guarantor's most recent
publicly available securities law filing prior to the execution of this
Agreement.
 
(b)           No fractional shares of Conversion Stock shall be issued upon an
Optional Conversion.  If, upon an Optional Conversion, a fraction of a share
would otherwise result, then in lieu of such fractional share the Parent
Guarantor will pay the cash value of that fractional share.
 

--------------------------------------------------------------------------------


 
(c)           An Optional Conversion shall be effectuated by Lender by
furnishing the Parent Guarantor at any time, a notice indicating Lender’s
Conversion Amount and otherwise evidencing Lender's intention to convert its
respective Conversion Amount (the “Conversion Notice”).
 
(d)           The date on which the Conversion Participant delivers the
Conversion Notice, duly executed, to the Parent Guarantor shall be deemed to be
the date of Optional Conversion (the “Optional Conversion Date”) for the
purposes of determining the Conversion Amount.  Facsimile delivery of the
Conversion Notice shall be accepted by the Parent Guarantor.  Certificates
representing the shares of Conversion Stock issuable upon an Optional
Conversion, containing the restrictive legend then in effect, will be delivered
to the Conversion Participant as soon as practicable after the Optional
Conversion Date.
 
(e)           Any Conversion Amount converted into Conversion Stock will be
deemed fully paid and all Obligations relating thereto will be deemed fully
satisfied.  Upon issuance of the conversion stock, such shares shall be duly and
validly issued."
 
2.           Consent to Transaction with Subscriber.  The Parent Guarantor and
Runcom Technologies Ltd. (the "Subscriber") contemplate an investment whereby
the Subscriber is investing in the Parent Guarantor in exchange for shares and
warrants in the Parent Guarantor (the "Transaction"). Lender hereby consents to
the Transaction pursuant to section 1.2 of the Letter Agreement.
 
3.           No Other Modifications.  Except as expressly set forth herein, all
other terms and conditions of the Letter Agreement shall remain in full force
and effect.
 
4.           Miscellaneous.
 
4.1           Counterparts; Fax Signatures.  This Amendment may be executed in
counterparts, each of which shall constitute an original, but all of which
together shall constitute one and the same Amendment.  Originally executed
counterparts may be delivered by facsimile and any such delivery shall be valid
for all purposes as delivery of a manual signature and equally admissible in any
legal proceedings to which any of the Company, the Parent Guarantor, or the
Lender is a party.
 
4.2           Severability.  If any provision of this Amendment or the
application thereof, shall for any reason and to any extent be determined by a
court of competent jurisdiction to be invalid or unenforceable under applicable
law, the remaining provisions of this Amendment shall be interpreted so as best
to reasonably effect the intent of the parties hereto.
 
4.3           Entire Agreement.  This Amendment, together with the Letter
Agreement and all exhibits hereto and thereto, constitute the entire
understanding and agreement of the parties with respect to the transactions
contemplated herein and supersede all prior and contemporaneous understandings
and agreements, whether written or oral, with respect to such transactions.
 

--------------------------------------------------------------------------------


 
4.4           Governing Law; Forum.  This Amendment shall be governed in all
respects by Section 8 of the Letter Agreement.


[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Second Amendment to Letter
Agreement as of the date first written above.


 



IXI MOBILE (R&D) LTD.    
By:
/S/      
Name: 
Israel Frieder    
Title:
Chairman of the Board of Directors and Chief Executive Officer        
IXI MOBILE, INC.
 
By:
/S/      
Name:
Israel Frieder    
Title:
Chairman of the Board of Directors and Chief Executive Officer



[Signature Page to Second Amendment to Letter Agreement]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Second Amendment to Letter
Agreement as of the date first written above.


SOUTHPOINT MASTER FUND, LP
   
By:
Southpoint GP, LP, its general partner
   
 
By:
Southpoint GP, LLC
   
 
 
By:
/S/            
Name:
John S. Clark, II            
Title:
Manager

 
[Signature Page to Second Amendment to Letter Agreement]
 

--------------------------------------------------------------------------------

